DETAILED ACTION

This office action is in regards to a 371 application filed June 6, 2019 claiming priority to PCT/KR2017/014482 filed December 11, 2017 and to foreign application KR10-2016-0167796 filed December 9, 2016. Claim 1 has been amended.  Claims 1-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (KR 20130040725 A wherein US 2014/0072731 A1 is used as an English language translation).
Seo et al. disclose an adhesive composition for a polarizing plate, wherein the adhesive composition comprises 100 parts by weight of a first epoxy compound, 30 to 100 parts by weight of a second epoxy compound, and 0.5 to 20 parts by weight of a cationic photopolymerization initiator, wherein the first epoxy compound includes 3,4-epoxycyclohexylmethyl-3'4'-epoxycyclohexane 
Seo et al. do not disclose the composition comprising a haze of 3% or less after curing.
Pertaining specifically to claim 1, since Seo et al. teach  substantially identical first epoxy compound includes 3,4-epoxycyclohexylmethyl-3'4'-epoxycyclohexane carboxylate and the second epoxy compound includes o-cresyl glycidyl ether from a short list of possibilities in the weight ratio of 1:1 to 3:1  as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Seo et al. will be the same as claimed (i.e., haze of 3% or less).  If there is any difference between the product of Seo et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claim 2-4, Seo et al. disclose that a second epoxy compound is one or more selected from the group consisting of 1,4-butanediol diglycidyl ether, 1,6-hexanediol diglycidyl ether, neopentyl glycidyl ether, diethylene glycol diglycidyl ether, ethylene glycol diglycidyl ether, n-butyl glycidyl ether, 2-ethylhexyl glycidyl ether, and o-cresyl glycidyl ether [0023-0029; Claim 6] in the amount of 30-100 parts by weight with respect to 100 parts by weight of the first epoxy compound.
In regards to claims 5-7, Seo et al. further disclose the composition comprising a compound having at least one or more of an oxetanyl group [0035-0037] in the amount of 100 to 400 parts by weight of an oxetane compound with respect to 100 parts by weight of the first epoxy [0037; Claim 8]. 
In regards to claims 8-9, Seo et al. disclose 3,4-epoxycyclohexenylmethyl-3'4'-epoxycyclohexane carboxylate comprising an epoxide group and further comprising a ring structure with 3 and 6 membered rings [0022; Claim 3]. 
In regards to claims 10 and 12, Seo et al. further disclose the composition comprises a fluorine-based surfactant [0090]. 
In regards to claim 11, Seo et al. further disclose the composition comprises a silane-based surfactant [0090] and since it is used with the first and second epoxy compounds which comprise polar functional groups (e.g., epoxide, glycidyl, carbonyls, etc..), one of ordinary skill in the art would select surfactants comprising polar functional groups to aid in mixing and wetting the surface of substrates such as a silane coupling agent which lowers a surface energy of the adhesive to enhance wettability of the adhesive [0041, 0045] with a reasonable expectation of success.
In regards to claim 13, Seo et al. disclose the composition comprises 0.1-10 parts by weight of silane coupling agent with respect to 100 parts by weight of the whole composition [0047]. 
In regards to claims 14-15, Seo et al. further disclose the composition 0.5-20 parts by weight  of a cationic photopolymerization initiator [0057; Claim 1]. 
In regards to claims 16-17, Seo et al. disclose the composition comprising a photo enhancer (i.e., photosensitizer) [0058], and a range exhibiting an optimal effect could be derived by one of ordinary skill in the art without undue experimentation and a reasonable expectation of success. 
In regards to claims 18-20, Seo et al. disclose an optical device comprising a polarizing plate, an adhesive layer formed on at least one surface of the polarizer, a primer layer, and a transparent base film which proceeds through a laminator to laminate and seal the optical device, and further UV irradiated to produce the optical device.  The primer layer is stretched on a tenter before applying the transparent base film which is similar to a screen printing operation wherein the film is stretched on a framework before further treatment.  [0170-0171; Claims 17-20]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763